Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered March 16, 1998, convicting defendant, after a nonjury trial, of assault in the first degree (two counts), assault in the second *59degree and promoting prison contraband in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 8 years, 8 years, 5 years and 5 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.